CALOGERO, Chief Justice,
concurs in part and dissents in part with the suggested disposition.
I agree with the order directing an expedited hearing in the Court of Appeal. However, I dissent from the denial of the requested stay order. I believe that Bergeron v. Bergeron, 492 So.2d 1193 (La.1986) would probably dictate a reversal of the district court’s judgment removing custody from the applicant. The sole assignment of error to this Court is meritorious in my view. This Court has consistently held that a writ of certiorari or review will not be recalled for the applicant’s prior *1011failure to comply with the court rules. See Wischer v. Madison Realty Co., 242 La. 334, 136 So.2d 62 (1961); Britt v. Merritt, 219 La. 333, 53 So.2d 121 (1951); Davies v. Consolidated Underwriters, 199 La. 459, 6 So.2d 351 (1942).